The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim1-4, 20-25, 41-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aiba (EP 3200555)
Consider claim:

1. Aiba teaches a method, performed by a device, for providing adjustments of power spectral densities (as noted in the instant application controlling power density can be accomplished by simply adjusting one of two parameters, the power level or the number of subcarriers i.e. bandwidth as shown in the equation in page 17, lines 13-20 of the instant specification, therefore the claims do not distinguish over simply adjusting power, as power adjustment would adjust power density), associated with a reference signal sequence in a wireless communication network (paragraphs [0134] and [0135], "The parameter relating to transmit power may be included in an RRC message (for example, a dedicated message...he transmit power of the SDMRS associated with the PSDCH"), the method comprising: 
assigning a single reference signal sequence to simultaneous transmissions of a plurality of physical channels, each physical channel occupying a different frequency region of a frequency range, each physical channel having different characteristics (paragraph [0032], "The SDMRS may relate to transmission of the PSBCH, the PSCCH, the PSDCH, and/or the PSSCH. The terminal device 1 may use the SDMRS to perform channel compensation of the PSBCH, the PSCCH, the PSDCH, and/or the PSSCH."); and 
providing an adjustment of a Power Spectral Density, PSD (as noted above, changing power would change power density), of the single reference signal sequence in each physical channel of the physical channels in the frequency region occupied by the physical channel (paragraph [0133] parameter relating to transmit power for the transmission on the PSSCH may be configured"; paragraph [0135], "The transmit power 
2. Aiba teaches a method as claimed in claim 1, wherein the device is a wireless device and the wireless device is providing the adjustment of the PSD by adjusting the PSD (paragraph [0133] parameter relating to transmit power for the transmission on the PSSCH may be configured"; paragraph [0135], "The transmit power of the SDMRS associated with the PSDCH is the same as the transmit power of the PSDCH. The transmit power of the SDMRS associated with the PSCCH is the same as the transmit power of the PSCCH. The transmit power of the SDMRS associated with the PSSCH is the same as the transmit power of the PSSCH.").
3. Aiba teaches a method as claimed in claim 2, wherein the PSD is adjusted based on a PSD value signaled by a network node of said of the wireless communication network (paragraphs [0134] and [0135], "The parameter relating to transmit power may be included in an RRC message (for example, a dedicated message...the transmit power of the SDMRS associated with the PSDCH").
4. Aiba teaches a method as claimed in claim 1, wherein the device is a network node of the wireless communication network and the network node is providing the adjustment of PSD by signaling, to one or more wireless devices, a PSD value indicative of the adjustment of PSD (paragraph [0133] parameter relating to transmit power for the transmission on the PSSCH may be configured"; paragraph [0135], "The transmit power of the SDMRS associated with the PSDCH is the same as the transmit 
5.-10. (canceled)
12.-19. (canceled)
20. Aiba teaches a method as claimed in claim 1, wherein the adjustment of the PSD involves adjusting a PSD of the single reference signal sequence in a control channel of the physical channels to become a pre-specified amount greater than a PSD of the single reference signal sequence in a data channel of the physical channels (paragraph [0133] parameter relating to transmit power for the transmission on the PSSCH may be configured"; paragraph [0135], "The transmit power of the SDMRS associated with the PSDCH is the same as the transmit power of the PSDCH. The transmit power of the SDMRS associated with the PSCCH is the same as the transmit power of the PSCCH. The transmit power of the SDMRS associated with the PSSCH is the same as the transmit power of the PSSCH.").
21. Aiba teaches a method of as claimed in claim 1, wherein the method further comprises: transmitting the provided adjustment of PSD of the single reference signal sequence in each physical channel to one or more wireless devices (paragraph [0032], "The SDMRS may relate to transmission of the PSBCH, the PSCCH, the PSDCH, and/or the PSSCH. The terminal device 1 may use the SDMRS to perform channel compensation of the PSBCH, the PSCCH, the PSDCH, and/or the PSSCH.").



assign a single reference signal sequence to simultaneous transmissions of a plurality of physical channels, each physical channel occupying a different frequency region of a frequency range, each physical channel having different characteristics (paragraph [0032], "The SDMRS may relate to transmission of the PSBCH, the PSCCH, the PSDCH, and/or the PSSCH. The terminal device 1 may use the SDMRS to perform channel compensation of the PSBCH, the PSCCH, the PSDCH, and/or the PSSCH."); and 
provide an adjustment of a Power Spectral Density, PSD (as noted above, changing power would change power density), of the single reference signal sequence in each physical channel of the physical channels in the frequency region occupied by the physical channel (paragraph [0133] parameter relating to transmit power for the transmission on the PSSCH may be configured"; paragraph [0135], "The transmit power of the SDMRS associated with the PSDCH is the same as the transmit power of the 
23. Aiba teaches a device as claimed in claim 22, wherein the device is a wireless device and the wireless device is providing the adjustment of the PSD by adjusting the PSD (paragraph [0133] parameter relating to transmit power for the transmission on the PSSCH may be configured"; paragraph [0135], "The transmit power of the SDMRS associated with the PSDCH is the same as the transmit power of the PSDCH. The transmit power of the SDMRS associated with the PSCCH is the same as the transmit power of the PSCCH. The transmit power of the SDMRS associated with the PSSCH is the same as the transmit power of the PSSCH.").
24. Aiba teaches a device as claimed in claim 23, wherein the PSD is adjusted based on a PSD value signaled by a network node of the wireless communication network (paragraph [0133] parameter relating to transmit power for the transmission on the PSSCH may be configured"; paragraph [0135], "The transmit power of the SDMRS associated with the PSDCH is the same as the transmit power of the PSDCH. The transmit power of the SDMRS associated with the PSCCH is the same as the transmit power of the PSCCH. The transmit power of the SDMRS associated with the PSSCH is the same as the transmit power of the PSSCH.").
25. Aiba teaches a device as claimed in claim 22, wherein the device is a network node of the wireless communication network and the network node is providing the adjustment of PSD by signaling, to one or more wireless devices, a PSD value indicative of the adjustment of PSD (paragraph [0133] parameter relating to transmit 
26.-40. (canceled)
41. Aiba teaches a device as claimed in claim 22, wherein the adjustment of the PSD involves adjusting a PSD of the single reference signal sequence in a control channel of the physical channels to become a pre-specified amount greater than a PSD of the single reference signal sequence in a data channel of the physical channels (paragraph [0133] parameter relating to transmit power for the transmission on the PSSCH may be configured"; paragraph [0135], "The transmit power of the SDMRS associated with the PSDCH is the same as the transmit power of the PSDCH. The transmit power of the SDMRS associated with the PSCCH is the same as the transmit power of the PSCCH. The transmit power of the SDMRS associated with the PSSCH is the same as the transmit power of the PSSCH.").
42. Aiba teaches a device as claimed in claim 22, wherein the device is further configured to transmit the provided adjustment of PSD of the single reference signal sequence in each physical channel to one or more wireless devices (paragraph [0133] parameter relating to transmit power for the transmission on the PSSCH may be configured"; paragraph [0135], "The transmit power of the SDMRS associated with the PSDCH is the same as the transmit power of the PSDCH. The transmit power of the SDMRS associated with the PSCCH is the same as the transmit power of the PSCCH. 

43. Aiba teaches a method, performed by a wireless device operating in a wireless communication network, comprising: 
receiving, from a device, information on an adjustment (paragraph [0133] parameter relating to transmit power for the transmission on the PSSCH may be configured"; paragraph [0135], "The transmit power of the SDMRS associated with the PSDCH is the same as the transmit power of the PSDCH. The transmit power of the SDMRS associated with the PSCCH is the same as the transmit power of the PSCCH. The transmit power of the SDMRS associated with the PSSCH is the same as the transmit power of the PSSCH.") of a Power Spectral Density, PSD (as noted in the instant application controlling power density can be accomplished by simply adjusting one of two parameters, the power level or the number of subcarriers i.e. bandwidth as shown in the equation in page 17, lines 13-20 of the instant specification, therefore the claims do not distinguish over simply adjusting power, as power adjustment would adjust power density), of a single reference signal sequence in each of a plurality of physical channels in the frequency region occupied by the physical channel, the single reference signal sequence being assigned to simultaneous transmissions of the plurality of physical channels, each physical channel occupying a different frequency region of a frequency range and having different characteristics (paragraph [0032], "The SDMRS may relate to transmission of the PSBCH, the PSCCH, the PSDCH, and/or the PSSCH. 
44. Aiba teaches a method as claimed in claim 43, wherein the method further comprises adjusting the PSD based on the received information (paragraph [0133] parameter relating to transmit power for the transmission on the PSSCH may be configured"; paragraph [0135], "The transmit power of the SDMRS associated with the PSDCH is the same as the transmit power of the PSDCH. The transmit power of the SDMRS associated with the PSCCH is the same as the transmit power of the PSCCH. The transmit power of the SDMRS associated with the PSSCH is the same as the transmit power of the PSSCH.").
45. Aiba teaches a method as claimed in claim 43, wherein the information on the adjustment comprises a PSD value indicative of the adjustment of PSD (paragraph [0133] parameter relating to transmit power for the transmission on the PSSCH may be configured"; paragraph [0135], "The transmit power of the SDMRS associated with the PSDCH is the same as the transmit power of the PSDCH. The transmit power of the SDMRS associated with the PSCCH is the same as the transmit power of the PSCCH. The transmit power of the SDMRS associated with the PSSCH is the same as the transmit power of the PSSCH.").


46. Aiba teaches a wireless device configured to: 
operate in a wireless communication network; and 

47. Aiba teaches a wireless device as claimed in claim 46, wherein the wireless device wireless device is further configured to adjust the PSD (as noted above, changing power would change power density) based on the received information (paragraph [0133] parameter relating to transmit power for the transmission on the 
48. Aiba teaches a wireless device as claimed in claim 46, wherein the information on the adjustment comprises a PSD (as noted above, changing power would change power density) value indicative of the adjustment of PSD (paragraph [0133] parameter relating to transmit power for the transmission on the PSSCH may be configured"; paragraph [0135], "The transmit power of the SDMRS associated with the PSDCH is the same as the transmit power of the PSDCH. The transmit power of the SDMRS associated with the PSCCH is the same as the transmit power of the PSCCH. The transmit power of the SDMRS associated with the PSSCH is the same as the transmit power of the PSSCH.").
49. (canceled)
50. (canceled)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aiba (EP 3200555) in view of Cai et al (US 2011/0199985).

Consider claim:

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11. Aiba teaches a method as claimed in claim 1, but lacks a teaching of wherein providing the adjustment of the PSD relates to adjusting the PSD by adjusting a ratio of Energy Per Resource Element, EPRE, to energy in one of a data signal and a control signal resource element associated with the reference signal sequence. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imamura (US 2013/0028214)  Takeda et al (US 2014/0293900) and Shin et al (US 2010/0246561) have been cited to show power density and simultaneous reference signal arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887